Citation Nr: 1453865	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for asthma.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease with degenerative disc disease of the lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for right cubital tunnel syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for left cubital tunnel syndrome.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney 
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  The record was held open for 60 days.  In March 2013, the VLJ granted a motion for a 30 day extension, during which the Veteran's representative submitted an April 2013 private employability evaluation report with a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2014).

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, including the January 2013 Board hearing transcript and VA treatment records dated from January 2009 to July 2012.  There are no records in the Veterans Benefits Management System.

The issues of an evaluation in excess of 20 percent for degenerative joint disease with degenerative disc disease of the lumbar spine, an evaluation in excess of 10 percent for right cubital tunnel syndrome, an evaluation in excess of 10 percent for left cubital tunnel syndrome, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the service-connected asthma more closely approximates manifestations of, at worst, Forced Expiratory Volume in one second (FEV-1) of 71-percent predicted before bronchodilator and 87-percent predicted thereafter, FEV-1/Forced Vital Capacity (FVC) of 69 percent before bronchodilator and 71 percent thereafter, and use of daily inhalational bronchodilator therapy and oral bronchodilator therapy with no monthly visits to a physician for required care of exacerbations, more than one attack per week with episodes of respiratory failure, or use of systemic corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.96(a), 4.97, Diagnostic Code (DC) 6602 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in November 2008, prior to initial adjudication of the claims.  Neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, the duty to notify has been met. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, VA treatment records, VA examination report dated December 2008 and May 2012, Social Security Administration (SSA) records, April 2013 private employability evaluation report, and statements from the Veteran are associated with the record.  There are no other identified records not associated with the claims file.

The Veteran also testified at a Travel Board hearing in January 2013.  A VLJ who holds a hearing must comply with two duties under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the January 2013 Board hearing, the Veteran's representative and the VLJ asked questions to ascertain the severity of her service-connected asthma.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Therefore, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


Increased Evaluation for Asthma

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran seeks a higher evaluation for asthma, rated as 30 percent disabling for the entire increased rating period from September 2008 to the present.  This disability is rated under 38 C.F.R. § 4.97, DC 6602.

DC 6602 provides the following rating criteria for bronchial asthma:
* A 30 percent rating is assigned for 
o FEV-1 of 56- to 70-percent predicted
o FEV-1/FVC of 56 to 70 percent
o Daily inhalational or oral bronchodilator therapy, or
o Inhalational anti-inflammatory medication.
* A 60 percent rating is assigned for 
o FEV-1 of 40- to 55-percent predicted
o FEV-1/FVC of 40 to 55 percent
o At least monthly visits to a physician for required care of exacerbations, or
o Intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.
* A 100 percent rating is assigned for FEV-1 less than 40-percent predicted, 
o FEV-1/FVC less than 40 percent
o More than one attack per week with episodes of respiratory failure, or 
o Requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

The currently assigned 30 percent rating for asthma contemplates the Veteran's use of daily inhalational bronchodilator therapy and oral bronchodilator therapy, as documented in the May 2012 VA examination report and VA treatment records dated from January 2009 to July 2012, respectively.  The VA treatment records document the Veteran's list of medications include an active status for Montelukast, an oral bronchodilator, taken by mouth every evening for asthma and for Albuterol inhaled four times a day for breathing.  The December 2008 VA examination report also noted the Veteran's medications for asthma include the following inhalation treatment: Combivent every four hours, Aerobid every six hours, and Foradin twice a day.  

Nevertheless, the criteria for an evaluation in excess of 30 percent have not been met.  Clinical findings do not reveal FEV-1 of 55-percent predicted or less or FEV-1/FVC of 40 to 55 percent.  In fact, on VA examination in December 2008, pulmonary function test (PFT) results revealed FEV-1 of 97-percent predicted before bronchodilator and 87-percent predicted thereafter.  FEV-1/FVC results were unavailable.  Most recently on VA examination in May 2012, PFT results revealed FEV-1 of 71-percent predicted before bronchodilator and 87-percent predicted thereafter.  The Veteran also demonstrated FEV-1/FVC of 69 percent before bronchodilator and 71 percent thereafter.

The evidentiary record also does not demonstrate the Veteran has had monthly visits to a physician for required care of exacerbations, more than one attack per week with episodes of respiratory failure, or use of systemic corticosteroids or immuno-suppressive medications for her service-connected asthma at any time during the appeal period.  The December 2008 VA examination report documented the Veteran's history of asthma includes weekly asthmatic attacks, without required physician visits to control the attacks.  The examiner also noted no episodes of respiratory failure requiring assistance from a machine, and no required usage of outpatient oxygen therapy.  The May 2012 VA examiner noted, after review of the claims file and clinical evaluation, no required use of oral or parenteral corticosteroid medications, antibiotics, or outpatient oxygen therapy.  The Veteran has not had any asthma attacks with episodes of respiratory failure in the past 12 months or physician visits for required care of exacerbations.

At the January 2013 Board hearing, the Veteran reported she takes breathing treatments for asthma three times a day, which is consistent with the December 2008 and May 2012 VA examination reports showing her treatment to include daily inhalational bronchodilator therapy.

Most recently, the April 2013 private employability evaluation report documents the Veteran's complaint of experiencing shortness of breath on walking 50 yards because of her asthma.  Her medication regime also lists the pertinent treatment: Mometasone Furoate oral inhaler, Albuterol through nebulizer for breathing, and Singulair for breathing.

The Board has considered the Veteran's reported history of symptoms for her service-connected asthma.  It is acknowledged that she is competent to report such symptoms and observations because this requires only personal knowledge as it comes through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, she is not competent to identify specific levels of her service-connected asthma according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But the evidence does not reflect that there are any other diseases of the trachea and bronchi or that the Veteran's asthma is more properly rated under another diagnostic code.  See 38 C.F.R. § 4.97, Diagnostic Codes 6000-04 (2014). Accordingly, an increased evaluation under alternate diagnostic codes is not warranted.

An extra-schedular evaluation may be provided for exceptional cases.  38 C.F.R. § 3.321.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the next step is required.  In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  If such an exhibition is determined, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for Completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Turning to the first step of the extra-schedular analysis, the Veteran's level of severity and symptomatology, specifically difficulty losing weight as reported at the December 2008 VA examination, is not reasonably described by the relevant rating schedule (38 C.F.R. § 4.97, DC 6602).  Thus, the Board finds the schedular rating criteria for this disability may be inadequate.  Nevertheless, after turning to the second step, the Board finds the Veteran's exceptional disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms."  For instance, neither the Veteran nor the evidence of record suggests she has been hospitalized because of her asthma.  With regard to any degree of impact on her occupational history, that will be addressed with the claim for entitlement to a TDIU discussed in the remand section below.  As such, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, no referral under the third step for extra-schedular consideration is required under the circumstances of this case.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).


ORDER

An evaluation in excess of 30 percent for asthma is denied.


REMAND

Remand is required regarding the increased evaluation claims to obtain updated examinations.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected degenerative joint disease with degenerative disc disease of the lumbar spine, to include any neurological findings, and bilateral cubital tunnel syndrome.

The Veteran's testimony at the January 2013 Board hearing suggests a worsening of her service-connected degenerative joint disease with degenerative disc disease of the lumbar spine and bilateral cubital tunnel syndrome since her last VA examinations in May 2012.  The May 2012 VA examination noted mild degenerative disc disease with no negative physical findings and no evidence of radiculopathy.  All upper extremity neurological testing was noted to be normal.  The Veteran testified as to back pain radiating down her thighs to her knees and taking methadone for the past four years for back pain.  She also reported losing feeling in her end three fingers and up her forearm halfway to where the scars end.  Most recently, the April 2013 private employability evaluation report documents the Veteran's physical complaints include back pain radiating down the left leg to the knee, weakness in the left lower extremity, numbness in both hands and upper extremities more on the left which radiates up to the shoulder, and weakness in both upper extremities.

Remand of TDIU is required as it is intertwined with the increased evaluation claims.  Where the resolution of a claim will affect another claim, they are inextricably intertwined and the Board cannot render a decision until those claims are resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, an increase in the service-connected disability ratings would affect entitlement to scheduler TDIU, thus the issues are intertwined.  With regard to TDIU, at this time, the Veteran does not currently meet the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  Nonetheless, there is evidence of record that suggests she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, to include degenerative joint disease with degenerative disc disease of the lumbar spine and bilateral cubital tunnel syndrome.  See April 2013 private employability evaluation report.  The Board instructs that the TDIU claim be referred to the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating once the above issues are resolved.  38 C.F.R. § 4.16(b) (2014).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After associating all additional records with the claims file, provide the Veteran with a VA examination to ascertain the severity and manifestations of her service-connected degenerative joint disease with degenerative disc disease of the lumbar spine.  The claims file must be available and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's degenerative joint disease with degenerative disc disease of the lumbar spine under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees, and state whether there is any form of ankylosis and any severe limitation of motion.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability, to include any affecting her left lower extremity (as identified by the Veteran at the January 2013 Board hearing and in the April 2013 private employability evaluation report).

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After associating all additional records with the claims file, provide the Veteran with a VA examination to ascertain the severity and manifestations of her service-connected bilateral cubital tunnel syndrome.  The claims file must be available and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of these service-connected disabilities.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected bilateral cubital tunnel syndrome under the rating criteria.  In particular, the examiner should identify whether the Veteran has moderate or severe incomplete paralysis of the right and left upper extremity.  The examiner should also state whether the Veteran has complete paralysis of the right and left upper extremity.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the claims for an evaluation in excess of 20 percent for degenerative joint disease with degenerative disc disease of the lumbar spine, an evaluation in excess of 10 percent for right cubital tunnel syndrome, and an evaluation in excess of 10 percent for left cubital tunnel syndrome should be reviewed by the AOJ on the basis of additional evidence.

7.  After adjudication of the claims listed above, refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.

8.  When the development has been completed and if the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


